Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-32 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The closest prior art Paul, Saurav et al (U.S. PG Pub 2009/0171188 A1) which discloses a system/method for determining a location of an electrode. However, Paul singularly or in combination fails to disclose the recited feature:
As per claims 1, 10, 15, 20, 24 and 28 “receiving, at a computer processor, input data from an electronic module, comprising at least one of a memory and a processor, of a sensor system connected to an article of apparel, the sensor system comprising the electronic module, a first sensor formed of a polymeric material having a conductive particulate material dispersed therein at a first dispersion density, wherein the first sensor is configured to increase in resistance when deformed under pressure to detect movement of a user wearing the article of apparel, and a first lead connecting the first sensor to the electronic module, such that the electronic module is in communication with the first sensor, and the input data is based on signals received by the electronic module from the first sensor; and controlling an operation being executed by the computer processor by using the input data as control input for the operation, such that the control input is based on the movement of the user wearing the article of apparel” 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PIERRE E ELISCA/Primary Examiner, Art Unit 3715